Per Curiam,
*610Defendant’s attorney accepted service on October 31, of due notice of filing of decree in vacation, plaintiff’s attorney not having requested the clerk to serve such notice. On same day, plain*611tiff’s attorney signed his name to the same acceptance under the signature of defendant’s attorney. The clerk promised defendant’s attorney to furnish him with a copy of the decree on the next day, November 1, which was done. On Monday, November 12, defendant’s attorney served notice of appeal.
On motion made before the Supreme Court by plaintiff’s attorney, the appeal was dismissed, the court holding that the time for appealing ran from October 31, and therefore notice of appeal had not been given within the 10 days imperatively required by the statute.